Opinion by
Mr. Justice Stewart,
This appeal presents the same question that was raised in Appeal No. 13, ante, p. 249. This bill asks partition of the coal on one of the tracts in which testator had an undivided one-half interest, and the cotenants, Flynn and Gribben, were made parties defendant. The contention is that, even conceding the conversion under the will, such circumstance could not have prevented either of these cotenants from demanding partition at any time, and that if they had such right, it equally belonged to the appellant. This would be entirely correct were the appellant a devisee of the other undivided one-half, but we have just decided that he is not; that he is simply a legatee with respect to all except the home tract which, minus the Pittsburg coal vein, was specifically devised to him. For the reasons stated in the opinion in the other case, the appeal here is dismissed at the cost of the appellant.